DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 7, 9-10, 12-14, 16-18, 24 and 27-28 are allowed.
In claim 1, the specific limitations of "a second sensing chemistry responsive to one or more of the first analyte or the second analyte" and “wherein the chromatographic layer is disposed over the second sensing chemistry” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record including prior arts US 20110138904, CN 101742964, CN 102596030, CN104883971, and CN 105050501.
Claims 7, 9-10, 12-14 and 16-18 are also allowed for depending on claim 1.


Claims 27-28 are also allowed for depending on claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856